Citation Nr: 1716172	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Los Angeles, California retains jurisdiction of the appeal.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a low back disability.  He asserts that this disability had its onset during his period of active service due to a box of live ammunition falling on his back while being loaded into a truck.  See November 2015 Veteran's Statement.

Upon VA examination in April 2016, the examiner stated that "there are no service records or other documentation to support that the Veteran had a back condition or symptoms related to the back while in service."  On that basis, he indicated that he could not provide an opinion about the Veteran's disability without resort to mere speculation.  The Veteran's service records clearly document a November 1954 back injury.  Therefore, because the opinion failed to consider the Veteran's in-service injury, the Board finds that an addendum opinion is necessary.    

The Board notes that the Veteran's service records are missing or damaged due to a fire.  That stated, as alluded to above, the records that have survived confirm that the Veteran injured his back in November 1954.  In particular, an August 2, 1955 note certified that the Veteran was examined for back problems at the 11th Evacuation Hospital as well as the Tokyo Army Hospital, noting that he strained his back in November 1954, and was diagnosed with a chronic lumbosacral strain.  He underwent physical therapy for two months without relief, and the backache was now localized in the small of his back, and was increased by walking and standing.  It was recommended that he return to the United States.  A May 1, 1956 Army Reserve Qualification and Availability Questionnaire also noted that the Veteran was still having occasional pain and physical limitation from a back injury that occurred while in service.  The injury was located in the lumbar region of the spine, and the case was shown in medical records in Army hospitals.  Another damaged service record indicated treatment at the 11th Evacuation Hospital in December 1954, the Tokyo Army Hospital in January 1955 and the Camp Drake Hospital in Tokyo, Japan in January 1955.  It does not appear that efforts have been made to obtain treatment records from these three hospitals.  On remand, these records should be requested.

In addition, the Veteran provided a statement to VA in November 2015 in which he reported that, under the care of Dr. J.B.A., he had laminectomy surgeries in 1962 and 1968 and underwent an MRI in 1974.  At his April 2016 VA examination, he reported to the examiner that he underwent an L1 laminectomy in 1955, and underwent an additional surgery in 1957 associated with L2, L3, and L4.  Upon review of the file, the Board observes no such records related to these surgeries.  On remand, the Veteran should be afforded an opportunity to submit such records, or authorize VA to request and obtain them on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he submit any relevant treatment records he has in his possession pertaining to treatment in the 1950s, 1960s, and 1970s for his back disability, to include records of surgery.  The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-2142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).

2.  With any assistance required from the Veteran, contact appropriate records repositories and request the Veteran's treatment records from the 11th Evacuation Hospital in November and December 1954, the Tokyo Army Hospital in January 1955 and the Camp Drake Hospital in Tokyo, in January 1955.

3. Obtain an addendum to the April 2016 VA examination from the same examiner, if available.  If not available, provide the claims file to another examiner for review.

The VA examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability had its onset in, or is otherwise related to his period of active duty service.  In rendering an opinion, the VA examiner must consider and comment upon the existing service records documenting the Veteran's November 1954 back injury and subsequent in-service hospital treatment.  The examiner also should accept as true that the Veteran injured his back during service as he so describes.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



